Citation Nr: 1608145	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Service connection for right knee degenerative joint disease (DJD). 

2.  Service connection for left knee DJD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


\


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to August 1969.  The Veteran had additional periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ compliance with the May 2014 Board remand directives is included in the Remand section below.  The appeal is REMANDED to the AOJ.  


REMAND

The Veteran contends that a bilateral knee disorder is related to military service.  Specifically, the Veteran asserted that he performed over 60 parachute jumps during Reserve service, which caused or aggravated the current bilateral knee DJD.  See, e.g., February 2006 informal hearing presentation.  The record reflects that the Veteran performed numerous parachute jumps during Reserve service.  See, e.g., October 1995 DA Form 1307.  The evidence also shows that the Veteran has a current bilateral knee disability.  The September 2014 VA examination report shows diagnoses of bilateral knee osteoarthritis and left knee meniscal tear. 

The Board previously remanded the case in May 2014 and requested that the AOJ obtain the Veteran's service treatment records and service personnel records,  verify the dates of the Veteran's Active Duty for Training (ACDUTRA) Reserve service, and provide the Veteran with a VA examination with opinion.  While the AOJ obtained the Veteran's outstanding service treatment records and service personnel records, the AOJ was unable to obtain some of the Reserve service treatment records from 1980 to 2000 and found that the rest of the records were unavailable.  See October 2014 VA letter.  

The Board finds that the AOJ did not substantially comply with the May 2014 Board remand directive to try to verify the specific dates of the Veteran's Reserve service.  The service personnel records show that the Veteran had Reserve service beyond the year 2000.  See, e.g., May 2001 Army Reserve Personnel Command letter.  However, the record is unclear as to the specific dates of the Veteran's ACDUTRA or Inactive Duty for Training (INACDUTRA) service periods.  The record does not show that the AOJ verified the Veteran's Reserve service, and did not identify specific ACDUTRA and INACDUTRA dates.  This information is relevant to decide this appeal because the record reflects that the Veteran had knee injuries in 2002, 2003, and 2005, and a November 2004 private radiology report noted a very mild degree of degenerative changes in the knees.  The June 2008 VA Form 21-526 shows the Veteran reported that he started experiencing knee pain approximately 10 years earlier.  

For these reasons, the Board finds that a Remand is necessary in order for the AOJ to verify the Veteran's Reserve service periods, to include ACDUTRA and INACDUTRA periods.  The reports of retirement points are imprecise for ascertaining whether injuries occurred during ACDUTRA or INACDUTRA periods.  Accordingly, upon remand, the AOJ should undertake additional efforts to attempt to verify the nature and dates of the Veteran's Reserve Service, to include specific ACDUTRA and INACDUTRA dates.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Veteran has provided a December 2008 nexus opinion by Dr. K.S., who opined that there is no way to prove the exact cause of the Veteran's knee problems, but that it is likely that the Veteran's Reserve service was part of it.  In reaching this conclusion, Dr. K.S. stated that he suspected that the Veteran has wear and tear osteoarthritis in the knees, which is commonly seen in adults as they grow older, but that osteoarthritis may be accelerated when there is unusually heavy stress placed on a person's body.  Dr. K.S. explained that the Veteran had ongoing extra physical stress as part of his work with the Army in that he performed more than 60 parachute jumps from 1980 to 2003 while maintaining his physical fitness with various conditioning exercises.  In the December 2008 statement, Dr. K.S. stated that knee osteoarthritis "may be accelerated" by physical stress, and that extra physical stress as a result of more than 60 parachute jumps is "part of" the cause of the Veteran's knee problems.  These statements indicate that Dr. K.S. provided a statement in terms of mere possibility rather than probability, so does not constitute a medical opinion of probative value.  See 38 C.F.R. § 3.102 (2015) (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  

In addition, the December 2008 statement by Dr. K.S. is unsupported by any rationale.  Such a purported opinion that does not state the basis for inability to render a nexus opinion is inadequate except in limited circumstances.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (when the record is not clear on whether a medical examiner could offer a nonspeculative opinion given the correct facts, "it is the Board's duty to remand for further development").

VA provided the Veteran with a knee examination in October 2014.  In light of above, the October 2014 VA knee examination was undertaken without the benefit of the full record, to specifically include the Veteran's dates of ACDUTRA and INACDUTRA service; therefore, the October 2014 VA negative nexus opinion is inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Moreover, the October 2014 VA examiner did not address the 2003 and 2005 reports of knee injuries or the December 2008 statement by Dr. K.S. as directed by the May 2014 Board Remand.  Finally, the October 2014 VA examiner did not address the Veteran's contention that the bilateral knee osteoarthritis was accelerated by the Reserve service parachute jumps.  Accordingly, a new examination with opinion is required to help determine the etiology of the current bilateral knee disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to attempt to verify the dates of the Veteran's Reserve service, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2. The AOJ should prepare a memorandum for the claims file which identifies all periods of Reserve  service which may be qualifying for service connection purposes, whether ACDUTRA or INACDUTRA service.  

3. Thereafter, schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's bilateral knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the bilateral knee disability had its onset during, or is otherwise related to, the Veteran's active service period or any qualifying Reserve service periods, to include as a result of the Reserve service parachute jumps? 

Is it as likely as not (i.e., probability of 50 percent or more) that the bilateral knee disability was aggravated by the Veteran's Reserve service parachute jumps? 

The VA examiner should specifically comment on the December 2008 opinion by Dr. K.S. that the bilateral knee osteoarthritis was accelerated by the parachute jumps during Reserve service. 

4. Thereafter, the issues of service connection for right and left knee DJD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


